DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 11/16/22. Claims 22-34 are pending in the application.
Applicant’s election without traverse of group I in the reply filed on 11/16/22 is acknowledged.
Claims 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/22.
Applicant’s election without traverse of “cyclopentasiloxane” as the cyclic methyl siloxane having 4-5 silicon atoms; “dimethicone crosspolymer “as the siloxane copolymer; “PPG-3 benzyl ether ethyl hexanoate” as the ester of an aromatic alkoxylated alcohol and fatty acid in the reply filed on 11/16/22 is acknowledged.
Claims 22-28 are examined in the application and the generic claim 22 is examined to the extent that it reads on “cyclopentasiloxane” as the cyclic methyl siloxane having 4-5 silicon atoms; “dimethicone crosspolymer “as the siloxane copolymer; “PPG-3 benzyl ether ethyl hexanoate” as the ester of an aromatic alkoxylated alcohol and fatty acid.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection.
Instant application is Continuation of 16/132,909. There is no support in the parent application or instant application for the generic claim 22 which has as component (A)  insect repellent or for claim 22 which has as component (A)  insect repellent and ingredients B-D drawn to elected species. See below for the paragraphs drawn to PGPUB US 2019/0105394 (‘394). US 2019/0105394 (‘394) correspond to parent application 16/132,909. US ‘394 discloses:

    PNG
    media_image1.png
    226
    306
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    747
    317
    media_image2.png
    Greyscale


None of the examples exemplify any compositions with insect repellant and ingredients B-D drawn to elected species.

There is no support in the instant specification or parent application for the scope of claim 22, which recites” 28. (New) A composition, consisting of an insect repellent, dimethicone crosspolymer, cyclopentasiloxane, and benzalkonium chloride “.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 -27  are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0086857 (‘857). 
US ‘857 teaches at ¶ [0005] that thixotropic base  suitable for delivering components topically to the user without undesirable feel. US’857 teaches compositions comprising siloxane polymer and describes at ¶¶ [0144-0146] compositions comprising the species drawn to ingredients B-D claimed in claim 22and. US ‘857 at ¶ [0144-0146] teaches claimed antibiotic agent (broadly) without describing the specific antibiotic. Sample 4 exemplifies dimethicone crosspolymer  (species drawn tom C, claim27 ) in cyclopenta siloxane (species drawn to B, claims 25-26), Crodamol SFX  (“PPG-3 benzyl ether ethyl hexanoate”, species drawn to D, claims 23-24 ) and different active agent and not the claimed active agent drawn to claimed insect repellant but at ¶ [0198] teaches:

    PNG
    media_image3.png
    84
    391
    media_image3.png
    Greyscale

 Bug repellants are same as claimed insect repellant.
Accordingly, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the  composition of US '857  in sample 4 and substitute the active agent in sample 4 to another active agent, which is  insect repellant taught by US ‘857 he reasonable expectation of success that the modified compositions are suitable for topical application without undesirable feel  in view of the ingredients B-D which,  form  thixotropic base. This is a prima facie case of obviousness.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619